Case 5:17-cr-00249-SMH-MLH Document 71-1 Filed 09/14/20 Page 1 of 11 PagelD#: 265

TRULINCS 11038035 - SIERRA, MIRANDA - Unit: ALI-E-E

See RR SRP RS SRS SRE RR RR ER RO RR RO RE RR ER RB ER ERS SPSS SSS SSS SP SS SP SC SP SS Se SSeS SS SSE

FROM: Warden

TO: 11038035

SUBJECT: RE:***Inmate to Staff Message**”
DATE: 07/17/2020 11:42:02 AM

noted. a

>>> ~AI"SIERRA, ~4IMIRANDA" <11038035@inmatemessage.com> 7/16/2020 2:45 PM >>>
To: Warden
Inmate Work Assignment: VT Cosmo

| have submitted for your review a BP-9 with intent to file under 21 USC 3582
Thank you

—wpeden ax of @[30}2020
has fuiled +0 eee
Unde louzeou) vee

re rad 2 day Sv

Wia|20
Case 5:17-cr-00249-SMH-MLH Document 71-1 Filed 09/14/20 Page 2 of 11 PagelD#: 266

TRULINCS 11038035 - SIERRA, MIRANDA - Unit: ALI-C-A

SSS SS SSS SP ES EE Se eS Se Se SS SS SS ee Se ee eee ee ee Se ee

FROM: 11038035 SIERRA, MIRANDA

TO: Warden

SUBJECT: ***Request to Staff*** SIERRA, MIRANDA, Reg# 11038035, ALI-C-A
DATE: eee 02:45 PM

To: Warden Bradley
Inmate Work Assignment: VT Cosmo

THIS IS A REQUEST FOR AN ADMINISTRATIVE REMEDY (BP-9)

| am requesting that you file for me 3582 due to compelling and extraordinary circumstances due to covid 19

| have a number of medical conditions that compromise my immune system (chronic bronchitis that | have had and can be
located through medical records from Dublin, Ca and Carswell, Tx and Tallahassee, FL | have ulcerative colitis that | just got
diagnosed at SLUES before | was arrested, however in all these institutions | have always had digestive issues chronic
digestive issues as well as | lost my maternal grandmother at 53 with intestinal cancer, and my biological father has ulcerative
colitis and intestinal cancer and | just lost my biological grandfather to the same in November. | had a lab done here and was
approved to have a colonoscopy however due to covid 19 that will not happen until after this is settled?!? whenever that is... |
also am having serious dental issues due to the fact that upon my arrival my seizure meds were changed to a medication that
causes tooth and root decay. There is no dental sick call or appointments during this time. | also have a number of mental
health issues that are causing me to have issues locked behind a door and realizing that my ten year sentence could possibly
be a death sentence | have family that are sick and | am sick myself already. | have been told by unit team they are requesting
for me to go to camp? but there is no inmate movement and possibly won't be. If | were at home | would be able to get the
medical and mental help and care that | need, especially when every time | try to pass stool | end up passing blood as well, |
live off laxatives also because the majority of the meals | am served are peanut butter and processed sandwich meat and
bananas | can choose to double over on the toilet or not eat at all. This is not humane, | understand you are limited in what you
can do about the meals and this situation, but morally you can and legally at this time you have the authority to make decisions
for your inmates that are special cases.

| beg you to assert your authority. In my case to either put me in for home confinement or file a 3582 on my behalf.
Thank You

NO Respon¢e.
SS Os
| 30\ 2020
Case 5:17-cr-00249-SMH-MLH Document 71-1 Filed 09/14/20 Page 3 of 11 PagelD #: 267

TRULINCS 11038035 - SIERRA, MIRANDA - Unit: ALI-C-A

ee eee te eee ee

FROM: 11038035 SIERRA, MIRANDA

TO: Warden

SUBJECT: ***Request to Staff*** SIERRA, MIRANDA, Reg# 11038035, ALI-C-A
DATE: 06r2 eo 02:29 PM

To: Warden Bradley
Inmate Work Assignment: VT Cosmo

THIS IS A REQUEST FOR AN ADMINISTRATIVE REMEDY: (BP-9)
| am requesting that you do one of two things:

1- Put in my papers for home confinement under this new law and first step act: | have already asked my case manager Ms
Cash and my unit manager Ms Hill to put me in for it. They have both replied that | do not qualify because | am-medium and not
minimum, | challenged them that Attorney General Barr's instructions state that the rate is not the only reason to disqualify an
inmate, that just because their rate is higher they should still be considered. The first round of people that the Grand Prairie sent
out for home confinement were inmates (Sherri rice who was high and ms levy who was low) neither of these inmates qualified
at that time because they had shots. Ms Levi's was just overridden by you and she is not minimum, therefore | am requesting
that | be considered upon these grounds.
Other factors of mine: | have been shot free since 2005
| have a release address here in Alabama ( 4708 Hawthorne Drive Fort Payne Alabama 35967
Danny Kuykendall 256-634-4125 256-997-3235
you can also reach him through Juanita Hall 470-345-7128)
| have $1,400.00 in savings
| will be helping with my father in law because he has testicular and prostate cancer
| also have medical and dental issues medical issues that compromise my immune systems
also seizures.

THIS IS A REQUEST FOR AN ADMINISTRATIVE REMEDY

MIRANDA SIERRA 11038-035

No response ar of
8/20] 2020
Case 5:17-cr-00249-SMH-MLH Document 71-1 Filed 09/14/20 Page 4 of 11 PagelD #: a

TRULINCS 11038035 - SIERRA, MIRANDA - Unit: ALI-C-A SS

FROM: 11038035 SIERRA, MIRANDA

TO: Warden

SUBJECT: ***Request to Staff*** SIERRA, MIRANDA, Reg# 11038035, ALI-C-A
DATE: pie es 06:34 PM

To: Ms Bradley
Inmate Work Assignment: VT Cosmo

| am asking that you file for me 3582 for compelling and extrodinary circumstances under covid 19. | have epilepsy, chronic
bronchitus, | am supposed to be going for a colonoscopy so that the bureau can verify that | ulcerative colitus and blood in muy
stool all the time, my seizure medicine that | have here kepra is rotting my teeth and we have no access to dental treatment, |
dont' have the medicine | have always taken because it is not given here.

Please file for me

Reyvest Foe worden 40 check
Medtcod RecOARdDS ANG VEE

hee Merit, Ao Place Mme

on home confinemenr duc JO
nigh Risk RAAOS later Retuencd
by conten DEN\(ung. owe 10 only
Nowing \ year of modal eeoeds
— See ond got loxyt LO
Hor panes ce +o oe
soncan.s Dan's , ee
Case 5:17-cr-00249-SMH-MLH Document 71-1 Filed 09/14/20 Page 5 of 11 PagelD #: og

 

wa

Compassionate Release/Reduction In Sentence
Sierra, Miranda
Register No.: 11038-0035

Under the provisions of Title 18, United States Code, Section
3582 (2) (1) (A), and the Bureau of Prisons’ Program Statement
5050.50, has been given careful review, which included updated
medical and case summary information. Based upon this
information, your request for a Compassionate ‘Release/Reduction
In Sentence (RIS) has been denied.

Currently, you do not meet the criteria for Inmates with Medical
Conditions. A review of your recent medical summary reflects you
have been diagnosed with seizures and bipolar disorder. Although
you have these medical conditions you are able to independently
attend to your activities of daily living. Medical staff will
continue to monitor your conditions as clinically indicated.

In compliance with the Bureau of Prisons’ Program Statement |
5050.50, you may appeal this denial through the Administrative

Remedy Program.

I suggest you work with your unit team and your designated
medical and mental health team to address your needs, as they may
arise,

 

atina j/Heckard, Acting Warden Date

deniad Stadiny these oee
my only medical Prdclans
ENON +s coutt Can See
Yroy Aud nor Ay ons
Gewwe +o \ ye inte
Medico @¢cOrds- when
have ZO wRSd 3 mshtvonms

DS Lecouds Woy Me YO
Poy %2! ae Sag then YO Soolc ¢l
Case 5:17-cr-00249-SMH-MLH Document 71-1 Filed 09/14/20 Page 6 of 11 PagelID #;, 270

TRULINCS 11038035 - SIERRA, MIRANDA - Unit: ALI-C-A b

ADR Ae ERT et cane A AO lactose 2 sel Aba top cue se a he re pee a oats Ponsaes eee
oF

FROM: 11038035 SIERRA, MIRANDA

TO: Health Services

SUBJECT: ***Request to Staff*** SIERRA, MIRANDA, Reg# 11038035, ALI-C-A
DATE: 07/18/2020 02:55 PM

To: HIT
Inmate Work Assignment: non

| need a copy of my medical records from
*2001-2006=from FCI dublin and FMC carswell
*2009-20016= from FCI tallahassee and FMC carswell
*2019-2020= FCI Aliceville
Case 5:17-cr-00249-SMH-MLH Document 71-1 Filed 09/14/20 Page 7 of 11 pahgjp #: 271-———

U.S. iidivarbaicett of Justice <op =

Federal Bureau of Prisons

 

Federal Correctional Institution
 Aliceville, Alabama 35442

July 21, 2020

MEMORANDUM FOR: Inmate: Sierra, Mirand #11038-035
FROM: Health Information Management

SUBJECT: Cost for Requested Medical Records

You have requested a copy of your medical records for the following Medical Records listed
below, after review of your health record the following cost will apply for the releasable copies
you have requested below. Be advised your medical records will not be printed until your funds
have been debited from your commissary and I receive a receipt. Please know that this Is a timely
process. Provide a copy of this letter to your counselor to start the process.

January 2001-January 2002 = 30 pages
January 2002-January 2003 = 19 pages
January 2003- January 2004 = 21 pages
January 2004-January 2005 = 103 pages
January 2005-January 2006 = 35 pages
January 2006-January 2007 = 21 pages
January 2009-January 2010 = 4 pages
January 2010- January 2011 = 6 pages
January 2011-January 2012 = 243 pages
January 2012-January 2013 = 208 pages
January 2013-January 2014 = 62 pages
January 2014- January 2015 = 22 pages
January 2015-January 2016 = 4 pages
January 2016-January 2017 = 4 pages
.

 

—§\|_ Case 5-47-er-66249-SMH-MEH—Bocument 71-1 Filed 09/14/20 Page 8 of 11 PagelD #: 272

&

Total pages = 782 Sor

A fee of $18.20 is due to process your Medical Records
request. |

Due to policy, NO HIV results are given to inmates.

 

You need to have the counselor do a request to take these funds
from your commissary account. When I receive the receipt
showing your commissary has been debited for your total cost, your .

. Medical records will be printed and you will be placed on the
call-out.
Case 5:17-cr-00249-SMH-MLH Document 71-1 Filed 09/14/20 Page 9 of 11 PagelID#: 273

TRULINCS 11038035 - SIERRA, MIRANDA - Unit: ALI-E-E

SSeS RR RRS SSE SERS SS SE SEE RE EE EE EE EE EE EE SE ES SS TT EE EE EE ES SSS SSS SSS SS SSS SSS TE

FROM: Health Services

TO: 11038035

SUBJECT: RE:***Inmate to Staff Message***
DATE: 07/15/2020 12:12:02 PM

The physician does not receive email from this mail box. A review of your medical records shows you have a pending off-site
consult for colonoscopy. Due to security considerations, you will not be told in advance of the date/time/location of this

appointment. Additionally, many off-site ee eri eae not open at all due to the pandemic, so

isits to these clini antly delayed. Finally, to request copies of medical records, submit a written (not electronic)
request to staff through the institutional mail addressed to the HIT.

>>> ~AI"SIERRA, ~“IMIRANDA" <11038035@inmatemessage.com> 7/14/2020 3:07 PM >>>

To: Dr

Inmate Work Assignment: non

What happened to my colonoscopy that | was appoved for ? am i just going to be skipped over due to corona?

Also | have paper copy asked for my medical records for 2001 -2006 dublin and carswell and 2009-2016 tallahassee and
carswell ive emailed for them and its been since we locked down | dont understand why | cannot get them

Octtoleee. ZOIG Was
aerpeoveel AO GL
comItt almost

yoar SUL no appoint.
Case 5:17-cr-00249-SMH-MLH Document 71-1 Filed 09/14/20 Page 10 of 11 PagelD#: 274

TRULINCS 11038035 - SIERRA, MIRANDA - Unit: ALI-E-E

SSeS SS SSS SR RS SR BP EB Ee ES EES EE ES TE TE Ee eee See ee See ee ee SS SS

FROM: Fighters, Freedom

TO: 11038035

SUBJECT: RE: ?

DATE: 05/23/2020 07:51:01 AM

When | say each facility is doing their own thing, trust that. Each facility seems to be on a rampage to do their own thing
despite what Barr, or even Judges say. All the wardens need to be removed, there should be no warden, there should be a
Campus Manager, who manages everyone with compassion and care, and not hate and disgust. Trust me, I've started a
campaign.....It's time to oust every warden who doesn't want to comply with the directives from their boss.

to answer you question, no, there isn't anything anyone can do right now. We have the ACLU fighting with us as well as
congressmen and governors....somehow, these facilities are permitted to do what they want..and they aren't scared about it!

MIRANDA SIERRA on 5/22/2020 7:35:46 PM wrote
Any suggestions on how to get your institution to submitt you for Home comefinement if your pattern score is not minimum?
That is the only factor keeping me from it, even though Attorney general William Barr says that they cannot do that?

non Proht eeganizakay
Comments on lbuUReaU’s
Scaling 40 Follow
Attorney GereQas
alirechue,
Case 5:17-cr-00249-SMH-MLH Document "By 09/14/20 Page 11 of 11 PagelID#: 275

Sinen 19

BLACKSTONE CAREER INSTITUTE
1011 BrooksipE Roap, Surre 300, P.O, Box 3717, ALLENTOWN, PA 18106-3717

July 16, 2020

Miranda Sierra 11038-035
F.C,I.

PO Box 4000

Aliceveill AL 35442

Dear Miranda:

We are excited to have you as a new student in our 31 Lesson Legal Assistant/Paralegal Certificate
Program. We know from the many students who have completed the program that you will get a great
deal of enjoyment and satisfaction from your studies.

The Pennsylvania Department of Education has very specific regulations regarding student enrollment.
In order to complete your file, students must demonstrate that they have completed high school or
possess a GED. However, you are able to start your course while taking necessary steps to provide BCI
with these documents. Acceptable documents include:

- High school transcript or copy of high school graduation diploma or GED credentials

- Letter from your school district or state department of education attesting to your high school
graduation or attainment of GED credential

- Letter stating completion of your secondary school education in a home school setting that qualifies as

an exemption from State compulsory attendance requirements
- Letter from your school district or state department of education stating due to age of the records

requested, they cannot be located.

We need this documentation prior to the release of your graduation documents. You can fax, email, or
mail your documents to our Student Services Department. Thank you!

Sincerely,

Cote 4 fobat. B5., MEA.

Valerie L Behrle B.S., M. Ed.
Education Department

cc: Student File #08043755

 

Re
ue S Phone; 610-871-0031 * 800-826-9228 * Fax: 610-871-0034
A Direct Learning Systems School email; info@blackstone.edu * www.blackstone.cdu
